Citation Nr: 0931297	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
right foot, to include as secondary to the service-connected 
left foot disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
service-connected left foot disability.

3.  Entitlement to service connection for a left chronic knee 
disability, to include as secondary to the service-connected 
left foot disability.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, to include as secondary to 
the service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board remanded the Veteran's appeal in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers a right foot 
disorder, a back disorder, a right knee disorder, and a left 
knee disorder due to his service-connected left foot 
disorder.  

The Veteran's October 1965 induction physical examination noted a 
diagnosis of bilateral pes planus.  His service treatment records 
(STRs) do not contain evidence of complaints, treatment or a 
diagnosis of a back disorder, right knee disorder or a left knee 
disorder.  Service connection is in effect for left foot pes 
planus, based on aggravation in service.   

The Veteran was afforded a VA examination in February 2006 
after which the examiner diagnosed the Veteran with right pes 
planus.  The examiner referred to a low back disability, as 
well as left and right knee conditions, but did not offer any 
specific diagnoses.  The examiner commented on a relationship 
between those conditions and the Veteran's service-connected 
left foot pes planus; however, without specific diagnoses, 
the Board found that further examination was warranted. 

The Board remanded the case in February 2009.  The Veteran 
was afforded a VA examination in April 2009.  The examiner 
was requested to provide current diagnoses and opinions as to 
the relative etiologies, but did not do so.  

With regard to the right foot, the examiner noted the 
condition pre-existed service and was not aggravated by 
service, but did not address the question of whether the 
right foot condition was aggravated by the service-connected 
left foot pes planus.  The opinion with regard to the back 
claim is similarly inadequate.  A claimant is entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

As for the knee disorder, the examiner opined that the knee 
conditions arose after service and "may indeed" be related 
to service.  That opinion is too speculative to be relied on.  

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).  On remand, the requested 
medical opinions must be obtained and the AMC/RO should 
ensure that all requested development has been undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Request the examiner who performed 
the April 2009 VA examination to provide 
an addendum to the existing examination 
report.  The addendum is to specifically 
address each question detailed below.  If 
the April 2009 VA examiner is not 
available to provide an addendum or 
determines that the requested opinions 
cannot be provided without a new 
examination, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any right foot disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

(i) is it at least as likely as not that 
any current right foot disorder is caused 
or aggravated (worsened) by the service-
connected left foot pes planus?  

(ii)  if the Veteran's right foot 
disorder was aggravated by his service-
connected left foot pes planus, the 
examiner should provide an opinion as to 
approximate baseline level of severity of 
the right foot disorder before the onset 
of aggravation. 

(iii)  it is at least as likely as not 
that any currently demonstrated back or 
knee disorders are caused or aggravated 
(worsened) by the service-connected left 
foot pes planus?  

(iv)  if the Veteran's back or knee 
disorders were aggravated by his service-
connected left foot pes planus, the 
examiner should provide an opinion as to 
approximate baseline level of severity of 
the back and knee disorders before the 
onset of aggravation. 

Complete rationale for all opinions 
expressed should be provided.  

2.  Thereafter, readjudicate the 
Veteran's claims.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

